NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1


                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                               Submitted November 1, 2021*
                                Decided November 5, 2021

                                           Before

                        DIANE S. SYKES, Chief Judge

                        FRANK H. EASTERBROOK, Circuit Judge

                        DIANE P. WOOD, Circuit Judge

No. 21-1551

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Northern District of
                                                  Indiana, Hammond Division.

       v.                                         No. 2:97 CR 88

JACOBY WALKER,                                    James T. Moody,
     Defendant-Appellant.                         Judge.

                                         ORDER

       Jacoby Walker, a federal inmate convicted of drug and firearm crimes, twice
asked the district court to reduce his life sentence: first under 18 U.S.C. § 3582(c)(2) and
later under the First Step Act of 2018. The judge granted Walker’s motions in part,
reducing his sentence to 60 years. Walker now argues that the judge should have


       * We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-1551                                                                        Page 2

lowered his sentence further. But because the 60-year sentence reflected an appropriate
exercise of discretion, we affirm the judgment.

       Walker was convicted in 1998 for his leadership role in a large enterprise that
distributed powder and crack cocaine around Gary, Indiana. He was found guilty on
six counts: conspiring to distribute 5 kilograms or more of powder cocaine and
50 grams or more of crack cocaine, 21 U.S.C. § 846; two counts of distributing 5 grams or
more of crack cocaine, id. § 841(a)(1) (1998); employing a minor to distribute cocaine, id.
§ 861(a)(1); and two counts related to carrying a semiautomatic pistol equipped with a
silencer, 18 U.S.C. § 924(c)(1); 26 U.S.C. §§ 5861(d), 5871.

       At sentencing the judge held Walker responsible for higher drug quantities than
charged in the indictment or found by the jury. Based on these quantities, the judge
imposed a life sentence on the four drug counts; a concurrent 10-year sentence on one
firearm count; and a mandatory, consecutive 30-year sentence on the second firearm
count. 18 U.S.C. § 924(c)(1). We affirmed on direct appeal. United States v. Frazier,
213 F.3d 409, 419 (7th Cir. 2000).

       Walker moved to vacate his sentence under 28 U.S.C. § 2255, arguing, as relevant
here, that his sentence violated Apprendi v. New Jersey, 530 U.S. 466, 490 (2000)—decided
while his appeal was pending—because the jury did not determine the drug quantities
used in sentencing. The judge, who had also presided over Walker’s criminal trial and
sentencing, found that Walker procedurally defaulted the claim by not raising it on
direct appeal and, regardless, he failed to show prejudice because the jury heard “an
abundance of evidence” that “overwhelmingly demonstrate[d]” drug quantities far
higher than those charged in the indictment.

        Later, Walker filed two motions to reduce his sentence. He moved first under
§ 3582(c)(2) based on Amendment 782 to the Sentencing Guidelines, a retroactive
amendment that reduces the base offense level of most drug offenders. While that
motion was pending, he filed a second motion, this time under § 404 of the First Step
Act of 2018, Pub. L. No. 115-391, § 404(b), 132 Stat. 5194, which makes retroactive the
Fair Sentencing Act’s modified penalties for crack-cocaine offenses. He asked the judge
to follow Apprendi and disregard the unindicted drug quantities.

       In a single order resolving both motions, the judge reduced Walker’s sentence on
the drug convictions from life to 30 years, for a total of 60 years, including the
consecutive sentence under § 924(c). First, the judge declined to reconsider his previous
No. 21-1551                                                                          Page 3

rejection of Walker’s Apprendi argument. Next, noting that Amendment 782 effectively
lowered Walker’s Guidelines range to 360 months to life, the judge sentenced him to
360 months. The judge acknowledged Walker’s educational achievements while
incarcerated, good disciplinary record, and supportive family and friends, but he also
emphasized the serious nature of Walker’s crimes (a leadership role in a dangerous
drug conspiracy where he employed a minor to sell drugs and possessed a firearm
silencer) and the need for deterrence. See 18 U.S.C. § 3553(a). Finally, the judge
expressly recognized his discretion to impose a below-Guidelines sentence but declined
to do so based on his assessment of the § 3553(a) factors.

       On appeal Walker maintains that Apprendi governs First Step Act proceedings,
and so the judge erred by basing the sentence on drug quantities not found by the jury.
But § 404 of the First Step Act does not require district judges to apply intervening
judicial decisions like Apprendi. United States v. Fowowe, 1 F.4th 522, 532 (7th Cir. 2021).
The judge reasonably explained that having already rejected Walker’s Apprendi
argument on collateral review, he need not reconsider it.

       Next, Walker argues that the judge’s assessment of the § 3553(a) factors
overlooked his commendable postsentencing conduct, § 3553(a)(1), and a sentencing
disparity between him and a codefendant (who was resentenced to 27 years in prison
under the First Step Act), § 3553(a)(6). Regarding the first point, the judge
acknowledged Walker’s educational achievements and favorable disciplinary record in
prison but appropriately weighed them against other sentencing factors, including the
seriousness of Walker’s offense and the need for deterrence. On the second point, a
disparity between codefendants’ sentences does not typically warrant reversal of a
within-Guidelines sentence because by sentencing within the Guidelines, the judge has
necessarily considered disparities. United States v. Castro-Aguirre, 983 F.3d 927, 944
(7th Cir. 2020). Here, Walker and his codefendant both received new sentences at the
bottom of their respective Guidelines ranges; the codefendant had a lower range
because he pleaded guilty to a single drug count and faced no consecutive sentence
under § 924(c).

      Finally, Walker argues that the judge incorrectly used a 1992 drug conviction to
determine his criminal-history category. Prior sentences may be used in calculating the
defendant’s criminal-history category, U.S.S.G. § 4A1.1 (“Add 3 points for each prior
sentence of imprisonment exceeding one year and one month.”), but this provision
excludes convictions for “relevant conduct” to the instant offense, id. § 4A1.2 cmt. n.1.
The judge assessed three criminal-history points for the 1992 conviction, for which
No. 21-1551                                                                       Page 4

Walker served 16 months. Walker maintains—and the government agrees—that he
should not have received these points because the 1992 conviction was treated as
relevant conduct at Walker’s 1998 trial. In Walker’s view he had no other criminal-
history points, so the judge should have placed him in criminal-history category I for a
Guidelines range of 324–405 months rather than 360 months to life.

       Although Walker is correct that his 1992 cocaine conviction should not have
counted in the assessment of his criminal-history category, the error was harmless. Even
without the three points in question, Walker still faced a Guidelines range of
360 months to life. (In arguing for a lower range, Walker ignores two criminal-history
points properly assessed for committing his latest offense while on probation. See id.
§ 4A1.1(d).) And the judge signaled that he would not have varied downward in any
event, explaining that any sentence below 360 months would be inappropriate in light
of the § 3553(a) factors. See United States v. Clark, 906 F.3d 667, 671 (7th Cir. 2018)
(concluding that the miscalculated Guidelines range was harmless because the judge
would have imposed the same sentence regardless).

      We have considered Walker’s other arguments, and they are meritless.

                                                                             AFFIRMED